 GREYHOUND TERMINAL87Accordingly, we.find that the following employees of the Employerconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer's Ana-heim, California, plant, including plant clerical employees, but exclud-ing employees in the administrative and finance, field engineering andsales, and purchasing "units," the industrial engineering and produc-tion engineering departments and the office section of the productioncontrol department of the manufacturing "unit," and the. engineersand office employees in the quality control "unit," and also excludingadministrative and executive employees, salesmen, draftsmen, officeclerical employees, professional employees, guards, watchmen, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]William S. Shurett,d/b/a Greyhound TerminalandAmalga-mated Association of Street,ElectricRailway and MotorCoach Employees of America,AFL-CIO,Division1174.CaseNo. 15-CA-1969.May 9, 1962DECISION AND ORDEROn February 5, 1962, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair .labor practices and recommending that it cease and desist therefromand take certain affirmative action,as setforth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report together with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions 1 of the Trial Examiner.2,We note aninconsistency between provision1(c) of theRecommendedOrder and, thelanguage of the notice to employees.As the findingsdo notappear to warrant the broadcease-and-desist order,we shall amendprovision 1(c) to read: "In any like or relatedmanner interfering with, restraining,or coercinghis employees in the exercise of theirrights guaranteed in Section7 of the Act."2The Respondentoperatesa bus terminal pursuantto a written agreement with TheGreyhound Corporation (Southeastern Greyhound Lines Division) to sell tickets, furnish137 NLRB No. 11. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board hereby adopts the Recommended Order of the TrialExaminer with the modifications of provision 1(c) in accordance withfootnote1, supra,and of provisions 2(e) and (f) in accord with foot-notes 11 and 12 of the Recommended Order.information, and maintain waiting room, toilet, and baggage facilitiesThe Respondentoccupies the premises by virtue of a separate lease agreement with GreyhoundThe leaseand contract are mutually coterminousUnder that contract, the Respondent serves in"the position of a trustee" for the benefit of Greyhound with respect to passenger andexpress tickets and the net proceeds derived from the sale thereofDuring 1960, theRespondent's gross income in commissions from Greyhound for the sale of tickets amountedto $45,812 66, while other income from coin-operated toilets, telephones, and vendingmachines; parcel storage, and rental of portions of the teiminal property to a restaurantand a taxicab company for use as a taxistand amounted to over $23,000The Respond-ent's terminal facilities constitute a link in the transportation of passengers and expressin interstate commerce, and all phases of the operations are related to and part of suchfacilitiesAccordingly, the income from the total operations is to be considered in deter-mining whether such facilities fall within the Board's discretionary standards for theassertion of jurisdictionAs the Respondent's gross income from those operations exceeds$50,000, the Respondent's business meets the jurisdictional standards established by theBoard, and we find that it will effectuate the policies of the Act to assert jurisdictionH P 0 service, Inc,122 NLRB 394INTERMEDIATE REPORTSTATEMENT OF TIME CASEUpon a charge and an amended charge, filed August 16, 1961, and October 6, 1961,respectively, the Regional Director for the Fifteenth Region, on October 27, 1961,issued a complaint against William S. Shurett, d/b/a Greyhound Terminal, herein-after called Respondent, alleging violations of Section 8(a)(1) and (5) and Section2(6) and (7) of the National Labor Relations Act, as amended (29 U.S C., Section151,et seq.),herein called the Act.By his duly filed answer, Respondent denied thecommission of any unfair labor practices.Pursuant to due notice, a hearing was held before David London, the dulydesignated Trial Examiner, at Pensacola, Florida, December 12 and 13, 1961.Allparties were represented at the hearing by counsel and were afforded full opportunityto be heard, to introduce relevant evidence, to present oral argument, and to filebriefs.Since the close of the hearing, briefs have been received from the GeneralCounsel and Respondent which have been duly considered.Upon consideration of the entire record, the briefs of the parties, and upon myobservation of the witnesses, I make the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is engaged in the operation of a bus terminal at Pensacola, Florida,pursuant to a written agreement with the Greyhound Corporation (Southeastern Grey-hound Lines Division), to sell tickets, furnish information, maintain waiting rooms,toilet and baggage facilities, and related terminal services.Respondent receivesa commission from Greyhound Corporation on ticket sales, charters, and tours.Dur-ing the year 1960, which period is representative of all times material herein,Respondent's gross income from the terminal operations exceeded $50,000.Re-spondent is, and has been at all times material herein, an employer engaged in com-merce and as an essential link in interstate commerce within the meaning of Sec-tion 2(6) and (7) of the Act.'1SeeWilliam S. Shurett, d/b/a Greyhound Terminal,15-RC-2383 (not published inNLRB volumes), of which I have taken official notice, see alsoUnitedWarehouse andTerminal Corporation,112 NLRB 959 GREYHOUND TERMINALIL THE LABOR ORGANIZATION INVOLVED89Amalgamated Association of Street,Electric Railway and Motor Coach Employeesof America,AFL-CIO,Division 1174, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABORPRACTICESFrom the time of the Mardi-Gras celebration in 1961 to the following May 10, theUnion engaged in a campaign to organize Respondent's agents and porters.On May10, 1961,2 Respondent had in his employment 12 employees engaged as agents orporters.3By May 10, nine of these employees had signed cards designating theUnion as their collective-bargaining representative and it was undenied that anothersuch employee, A. G. Watkins, was, during all times relevant herein, a member ofthe Union in good standing.During the morning of Wednesday, May 10, George S. Gay, president and businessagent of the union, accompanied by Edward Oliver, an officer of the Union's Inter-national organization, called on Respondent at the Pensacola terminal.Oliver atthat time informed Respondent that the latter's employees had joined the Union,that it represented a majority of his employees, and that Oliver was there tonegotiate a labor agreement in their behalf.Oliver stated that because Respondent"had a small company, and certainly knew all of his people personally, . . . sawtheir checks weekly and knew their signatures, [the Union was] prepared to give himthe applications carrying the signatures of his people so that he could recognizethem, so that there would be no question that [the Union] did represent his people."Oliver further told him that he did not have the cards with him at that particularmoment and that they were in his hotel room, but that he would bring thembackOliver pointed out that the terminal had formerly been operated by GreyhoundLines under a contract with the Union and that it was the intention of the Union to"restore the working conditions, wage rates covering the employees of the Pensacolaterminal" that had prevailed while that terminal was being operated by GreyhoundLines.Respondent remonstrated that "he was not as big a company as Greyhoundand that he simply could not afford those kind of wages and working conditions,"and Oliver intimated that some concessions might be made.Respondent expressedsurprise that his employees had joined the Union and asked Oliver what his rightsas an employer might be and Oliver advised him to obtain counsel.After Respondentstated that he wanted ",to talk to Greyhound," the parties agreed to meet the nextday.As the meeting adjourned, Oliver told him that the two union representativeswould go to the hotel, secure the authorization cards in question, and return to theterminal and "show them to him so that there would be no question [the Union]represented those people."Oliver and Gay went to the hotel, got the cards, and returned immediately tothe terminal.There, they found Respondent seated in a booth of the coffeeshopwith Beverly Boyd, superintendent of the Mobile-Pensacola area for GreyhoundLines, engaged in conversation concerning a Greyhound driver.The union offi-cialswere invited to join Respondent and Boyd and they did soGay handed Respondent the nine authorization cards that had been signed byRespondent's agents and porters.Gay mentioned that there was no card for A. G.Watkins but stated that Respondent knew that he had been a member of the Unionsince 1938, a statement which was not challenged or denied by Respondent.AsRespondent looked the cards over, Oliver asked him whether he recognized any ofthe signatures and Respondent replied that they were authentic, and that there was,.no doubt in [his] mind that [the Union] represented his employees" but that hedid not know what he was going to do about it until he met with them the next day.Oliver and Gay returned to the terminal on the following day, Thursday, May 11,and Oliver again asked Respondent whether he was ready to begin negotiations.Thelatter replied that he was not able "to get hold of his people," or talk to his attorney,and asked for a couple of more days for that purpose. Oliver informed him thatifhe did not agree to negotiate, the Union would impose a strike, and that theywould see him the next day at I0 a.m.The two union officials went to the terminal about 10:30 a in. of May 12, whereRespondent told them that he had "just a few things to tell [them] and that [would]be all," and that his attorney had advised him that he had "already talked too damn2 Unless otherwise indicated, all references to dates herein are to the year 19G13Though the wife of Respondent was also employed as an agent, she may not be con-sidered as an "employee" within the meaning of Section 2(3) of the Act. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDmuch."He informed the two men "that he did not agree that [they] representedthe majority of his employees" and that he did not agree that they "were asking forthe correct unit."Oliver stated that if he did not believe that they represented hisemployees "he could call them in and ask them, or count them walking the picketline."Respondent's only reply was ,that there should be an election before the menwent out on strike and asked for time to get his business in order before the strikewas imposedThe request was refused and the two union officials informed the em-ployees that Respondent had refused to recognize the Union and instructed them towalk out.A picket line was established about 12:30 p.m. of that day and was continuouslymaintained to the time of the hearing herein.At least seven of Respondent's agentsand porters who had signed the authorization cards aforementioned participatedin that picketing activity.Several times after the strike began, Gay asked Respondentto negotiate but he refused to do so and told Gay that he would never do soOnMay 12, Respondent began hiring replacements for the striking employees and soonthereafter had a full complement of such replacements.The foregoing findings pertaining to the conferences between Respondent and theUnion are based on the composite testimony of Gay and Oliver which I creditfor the reasons hereafter stated, and my evaluation of the trustworthiness of thewitnesses involved based on their demeanor while on the witness stand.Respondent, who, prior to his operation of the Pensacola terminal, had "numerousjobs with Greyhound Lines," the last as its assistant regional manager in Birming-ham, testified that he had only one meeting with Gay and Oliver on May 10 andthat it occurred about 2 p.m. of that day.Respondent admitted that at their firstmeeting Oliver told him "that he had signed up the majority of [his] employees andwanted to know if [he] would recognize him or his Union as the bargaining agentfor [Respondent's] employees."He further testified, however, that during that firstmeeting, in an explanation that lasted 45 minutes to an hour, Oliver told him thatRespondent had "a legal right to ask for an NLRB election to see if [the Union]represented the majority of his people" following which he informed the union rep-resentatives that he "didn't think [he] could go through with it without the procedureof the NLRB election."However, during cross-examination, when he was askedtheexplicitquestion whether during that meeting he told Oliver that he "wanted anelection," he testified: "I more or less listened at that meeting to gather or see whathe had to say.He told me that he would give me to the next day to make up mymind, and that is what I planned to do."According to the testimony of Respondent and Boyd, the coffeeshop incidentduring which the authorization cards were handed to Respondent, took place onThursday,May 11, which testimony, however, I do not credit.Respondent con-ceded that during the conversation on May 10 Gay apologized for not having thecards with him and told Respondent that he would "bring them later." I find itincredible to believe that Gay and Oliver, both of whom lived hundreds of milesdistant from Pensacola, and who apparently relied on the authorization cards toestablish their demand for recognition, would have delayed showing the cards untilthe following day.Boyd, whose headquarters are in Mobile, Alabama, testified that he was not inPensacola on May 10 and that the coffeeshop incident occurred on Thursday, May 11,during one of his "routine visits" to that city.He testified further, however, thatthese routine visits occurred "usually on Wednesday, Thursday, or Friday."Whenasked how he happened, 7 months later, to recall that the incident in questionoccurred on May 11, and not on May 10, he conceded that he had no written recordthereof and attributed it only to "the chain of events." I find that the coffeeshopconference occurred shortly afternoonon May 10.4Nor do I credit Respondent's testimony that Oliver told him at their first meetingthat he had "a legal right to see if [the Union] represented the majority of hispeople," or that Respondent told Oliver and Gay that "he didn't think [he] couldgo through with it without the procedure of the NLRB."Careful examination ofRespondent's own testimonyconcerning the first meetingbetween the parties, when the remarks by Respondent referred to immediately abovewere allegedly made, fails to disclose that he interposed any challenge to Oliver'sadmitted assertion that the Union represented a majority of Respondent's employees,'Boyd testified that he considered Respondent "a very good friend" of about 20 years'standing and that at one time Respondent was his superior at Greyhound LinesRe-spondent testified that he talked to Boyd "almost every day" and that he called him atMobile during themorning of May 10before the union officials' first visit, butfollowinghispreviousmidnight conversation with employee Blanchard concerning 'Which morewill be said later GREYHOUND TERMINAL91or that Respondent expressed any doubt, bona fide or otherwise, to Oliver's assertionof the Union's majority status. In that state of the record, and keeping in mind thatOliver had in his possession, at thatmoment,absolute proof of the Union's majority,itwould stretch credulity to the breaking point to believe that Oliver would tellRespondent that he had an unqualified "legal right to see if [the Union] representedthemajority of his people" thereby causing a delay in the negotiations for whichhe had been sent to Pensacola by his International office.5The implausibility of Respondent's version of the first conference on May 10 isfurther heightened by his testimony that at the same conference "there was a dis-cussion . . . pretty lengthy.as to the type of contract" that the Union wasproposing. If Respondent, who impressed me as a sharp-minded businessman, hadany doubt about the Union's asserted right to negotiate in behalf of his employees,itseems most improbable that he would engage in any "lengthy" discussion ofcontract terms.On the entire record I find that Oliver's reply to Respondent's requestfor information as to his rights was limited, in substance, to the suggestion that heconsult a lawyer.As previously indicated, the findings pertaining to Respondent's statement at thetime the nineunionauthorization cards were handed to him at the coffeeshopconference are based on the composite, credited testimony of Gay and Oliver.Respondent denied making the statements attributed to him by Gay and Oliver.Ac-cording to his testimony, when Gay handed him the cards he "looked at them andthumbed through them for probably a minute or a minute and a half, . . . not over2 minutes" and then handed them back to Gay.When asked by his own counselwhat, if anything, was said about the authorization cards at that session, he testifiedas follows: "Not anything whatsoever.There was not one remark made aboutthem.Mr. Gay didn't say a word to me when he pulled them out and handed themto me, and I didn't say anything when I handed them back to him and, in fact,nobodysaid airy king about it."Boyd's testimony was identically to the same effectCon-sidering the purpose for which the cards were brought to the conference, the extentwhich Gay and Oliver observed they were being examined by Respondent, and theextent to which he admitted thumbing through the cards, I find it incredible tobelieve that both Gay and Oliver should have failed to elicit from Respondent someresponse, favorable or unfavorable, to their previously asserted claim of authenticityof the cards.Respondent further testified that "at the time [Gay] handed [himl the cards [he]had already made that decisionthat [he] was going to ask the NLRB to conductan election."A moment or two earlier, however, he testified that though he assumedthat the cards were handed to him "to show [him] who had signed up,[he]did not examine them for that purpose because [he] did not have a record of theirsignatures out there in the coffeeshop [he]wanted to wait to examine them to see."This, notwithstanding that he had admitted there were "available" to him canceledpaychecks and "tax exemption certificates" bearing the signatures of his employeesRespondent, in his brief, characterizes "this case [as]an attempt to circumventthe provisions of the Act which call for a secret ballot election under Governmentsupervision [and] an attempt to destroy the opportunity for a free and untrammeledchoice of bargaining agent." I conclude that this analysis of the case is erroneouswith respect to both the applicable law and the facts as heretofore found.It has consistently been held, both by the Board and the courts, that an employer,when confronted with aunion'sdemand for recognition or negotiation, has noabsolute right to a secret election under Board supervision to determine whether ornot a majority of his employees have designated the Union as their collective-bargaining representative.Almost 10 years ago, the Board had occasion to saythat "in the 18 years that this Board has administered the Act, it has consistently,and with judicial approval [citing cases] and legislative acquiescence [citing legis-lative history], held that a union's majority status can properly be determined bymembership or authorization cards "Brown Truck and Trailer ManufacturingCompany, Inc, et al.,106 NLRB 999. It is only when the employer has a good-faith doubt, existing at the time of the demand, that the Union has in fact beendesignated, that he may resist the demand and insist upon a Board election.N L.R.B.v.Poultry Enterprises, Inc.207 F. 2d 522 (C.A.5);N L.R B. v. SoutheasternRubber Mfg. Co., Inc,213 F 2d 11, 15 (C.A 5).Here, it has been found that after the authorization cards in question were handedto Respondent on May 10, he not only failed to express any doubt that the Union'sdemand was properly authorized, but that he expressly acknowledged that he wass Tn this connection, it should be noted that Oliver has been an officer of the Inter-national Union since 1946 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDsatisfied that the Union was, in fact, the duly authorized representative of hisemployees.6 In that state of the record his later demand for a Board election couldnot have been because of a good-faith doubt of the majority status of the Union, orlegally justified.I find that his demand for an election was interposed only to delaynegotiations with the Union and to gain time to embark upon a campaign to destroythe Union's majority at any Board election that might follow.Joy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F. 2d 732 (C.A.D.C.).Respondent further contends in his brief that "at the time Gay handed the cardsto him in the coffeeshop, one of his employees (Blanchard) had already advisedhim that the Union had put considerable pressure on him to get him to sign a card,"and that another employee, Morgan, testified that "Gay threatened him with loss ofemployment if he refused to go out on strike with the rest of the employees." Basedon this hypothesis, Respondent contends that "this coercion on the part of the Union,being known to Respondent at the time of the Union's demand for recognition, isin itself justification for the employer's refusal to bargain with the Union."Not only did Respondent fail to advance, or even suggest, to the union officialsat any time that these incidents played any part in his refusal to recognize theUnion, but there is no credible evidence in this record to support his factual con-tention, at least as to the Blanchard incident.Thus, Respondent testified that "alittle aftermidnight on the morning of May 10, . . . before Mr. Oliver and MrGay had come to see" him, he had a telephone conversation of approximately 15to 20 minutes' duration with Blanchard, Boyd's son-in-law, who told him that Oliverand Gay had just been at his home "and put considerable pressure on him tryingto get him to sign a card," but that he had refused to do so.Not only am I unable to make the finding that Respondent apparently requestsrelating to the events at Blanchard's home because they were based on hearsay andconclusionary testimony, but it is significant that Blanchard, who did not go outon strike, was not called by Respondent to testify concerning the alleged "pressure"exerted by the union officials.?Though Morgan, who also did not go out on strike and was in Respondent'semployment at the time of the hearing, testified that Gay told him when he signedthe union authorization card that he had "to go with them [as] that would be theonly way that [he] would be able to work," I conclude that this isolated instance ofexcessive zeal is not sufficient for me to conclude that it tainted the entire Union'smajority status .8Credible testimony establishes, indeed Respondent admits, that within a monthor two on various occasions after the strike started, Respondent solicited most, if notall, of the strikers, some of them while they were engaged in picketing, to abandonthe strike and return to work. I further find that on one such occasion Respondenttold employee John Williams, while on the picket line, that his salary would beraised if he returned to work.On another occasion he told Williams he had losthis job, and that if anyone called him for a reference he would tell them thatWilliams had walked out on strike against Respondent.About 21/z months after the strike started Respondent asked employee Mathiswhat he was going to do, without a job, when the strike was over, thereby implyingthat he had been discharged for engaging in the strike.On the day the strike began,Respondent told employee James Youngstrom, who prior to that time had a weeklywork schedule of only 16 hours, that if he came back to work he could put in asmuch time as he "could stand."By soliciting strikers to abandon the strike, offering them inducements to do so,and by threatening them with reprisals if they failed to do so, Respondent violatedSection 8(a)(1) of the Act.Irving Taitel, Ruth Taitel and Jerome Taitel, d/b/a1.Taitel and Son, a partnership,119 NLRB 910, enfd. 261 F. 2d 1 (C.A.7);Water-man Industries, Inc.,91 NLRB 1041.I further find and conclude that on May 10, 1961, the Union represented amajority of Respondent's employees in an appropriate bargaining unit and thatRespondent violated Section 8(a)(5) and (1) of the Act by refusing to bargainwith the Union as statutory bargaining representative of those employees.Whatevere In this connection it should he noted that Gay's testimony that Respondent told himon May12 he had been informed by his counsel that he had "already talked too damnmuch" stands undenied by Respondent7The failure to do so, warrants the inference that if his testimony were adduced, itwould not be favorable to RespondentNLRB v Remcnpton Rand,Inc94 F 2d 802,871 (CA 2) : NL R Rv Sam Wallach and Sam K Schwalm, d/b/a TVallick and SchwalmCompany, et al ,198 F 2d 477, 483 (C A 3)8 CfPuertoRicoFood Products Corporation,111 NLRB 293 GREYHOUND TERMINAL93doubt, if any, that existed in Respondent's mind concerning the Union's majoritystatus, that doubt must have been removed on May 12 when a majority of hisagents and porters "struck for recognition and picketed Respondent's properties insupport of their strike." 8The complaint alleges, and I conclude that the strike which began on May 12,1961, was an unfair labor strike caused and prolonged by Respondent's refusal torecognize and bargain with the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Irecommend that he cease and desist therefrom and that he take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent has unlawfully refused to recognize and to bargainwith the Union as the representative of his employees in an appropriate unit, it isrecommended that Respondent be required, upon request, to extend recognition to,and to bargain with, the Union.Having concluded that the strike of May 12 was an unfair labor practice strike,it is also recommended that Respondent be required to comply with provisions 2(b)and (c) of the Recommended Order,infra,pertaining to the reinstatement rightsof employees that engaged in that strike.10Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce and as an essential link ininterstate commerce within the meaning of Section 2(6) and (7) of the Act.2.Amalgamated Association of Street, Electric Railway and Motor Coach Em-ployees of America, AFL-CIO, Division 1174, is a labor organization within themeaning of Section 2(5) of the Act.3.All agents and porters employed by Respondent at his Pensacola Greyhoundterminal, excluding Mrs. William S. Shurett, guards, and supervisors as defined inthe Act, constitute, and have at all times material to this proceeding constituted, aunit appropriate for the purposes of collective bargaining within the meaning ofthe Act.4.The above-named Union, on and since May 10, 1961, has been the exclusiverepresentative of all the employees in the aforesaid appropriate bargaining unit forthe purposes of collective bargaining within the meaning of Section 9(a) of the Act.5.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the aforesaid appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.6.The strike of Respondent's employees that commenced on May 12, 1961, wascaused and prolonged by the aforementioned refusal to bargain.7.By soliciting strikers to abandon the strike, offering them inducements to do so,and by threatening them with reprisals if they failed to do so, Respondent violatedSection 8(a)( I) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, William S. Shurett,d/b/a Greyhound Terminal, his officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union named herein as the exclusivebargaining representative of all employees of Respondent in the appropriate bar-gaining unit described above.° Seven Up Bottling Company of Miami, Inc,92 NLRB 1622, enfd as modified on an-other point 196 P 2d 424 (C A. 5) , enfd in full 344 U S 34410Cone Brothers ContractingCo , 135 NLRB 108, footnote 2. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Soliciting strikers to abandon their strike,offering them inducements to doso, and threatening them with reprisalsif they failedto do so.(c) In any other manner interfering with,restraining,or coercing his employeesin the exercise of their rights guaranteed in Section7 of the Act.2.Takethe following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request,bargain collectively with the Union named herein as theexclusive representative of all employees in the appropriate unit.(b)Upon application,offer immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to their seniority or other rightsand privileges,to all those employees who engaged in the strike that began on May12, 1961,and who have not already been reinstated to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights and privileges,dismissing,if necessary,any persons hired by Respondent on and after May 12, 1961,who were not in Respondent's employment on that day.(c)Make wholethe employees specified in paragraph numbered 2(b) immedi-ately above, for any loss of pay they may have suffered by reason of Respondent'srefusal, if any, to reinstate them in a manner provided in said paragraph numbered2(b), bypayment to each of a sum of money equal to that which he normallywould have earned as wages during the period from 5 days after the date on whichhe applied for reinstatement to the date of Respondent's offer of reinstatement, lesshis net earnings,if any, during said period.(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay which may fall due under this Recommended Order.(e) Post at his terminal at Pensacola, Florida, copies of the notice attachedhereto marked "Appendix." iiCopies of said notice, to be furnished by the RegionalDirector for the Fifteenth Region, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof,and be maintained for a period of 60 con-secutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced,or covered by any othermaterial.(f)Notify the Regional Director for the Fifteenth Region, in writing within 20days from the receipt of this Intermediate Report and Recommended Order, whatsteps Respondent has taken to comply herewith.iiu In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "12 In the event that this Recommended Order be adopted by the Board this provisionshall be modified to read. "Notify the Regional Director for the Fifteenth Region, inwriting,within 10 days from the date of this Order, what steps Respondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we notify our employees that:WE WILL, upon request,bargain collectively with Amalgamated Associationof Street, Electric Railway and Motor Coach Employees of America, AFL-CIO, Division 1174, as the exclusive representative of all our employees inthe appropriate unit, with respect to rates of pay, wages,hours of employment,and other conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.The appropriate unit is:All agents and porters employed by me at the Greyhound Terminal,Pensacola,Florida, exclusive of Mrs. Shurett, guards,and supervisors asdefined intheAct.WE WILL, upon application,offer immediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniority UNITED STEELWORKERS OF AMERICA, AFL-CIO, ETC.95or other rights and privileges,to all those employees who were on strike onand after May 12,1961,and who have not already been reinstated to theirformer or substantially equivalent positions,without prejudice to their seniorityor other rights and privileges,dismissing,if necessary,any persons hired by uson or after May 12,1961,who were not in our employ on that date.WE WILL NOT solicit any strikers or pickets to abandon the strike,offer theminducements to do so, or threaten them with reprisals if they fail to do so.WE WILL NOTengage in any like or related acts or conduct interfering with,restraining,or coercing our employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist AmalgamatedAssociation of Street, Electric Railway and Motor Coach Employees of America,AFL-CIO,Division 1174, or any other labor organization,to bargain collec-tively through representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection as guaranteed by Section 7 of the Act, or to refrain from any and allsuch activities.All ouremployees are free to become or remain, or to refrain from becoming,or remaining,members of the above-named Union,or any other labor organization.WILLIAM S. SHURETT, D/B/A GREYHOUND TERMINAL,Employer.Dated-------------------By-------------------------------------------(WILLIAM S SHURETT)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024FederalBuilding(Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNumber, 529-2411,if they have any questions concerning this notice or compliancewith its provisions.United Steelworkers of America,AFL-CIO,'and LocalNo. 2772,United Steelworkers of America,AFL-CIO 2andVulcan-Cincinnati,Inc 3Case No. 9-CB-928.May 10, 1962DECISION AND ORDEROn March 28, 1961, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, recommendingthat the complaint be dismissed in its entirety, as set forth in the Inter-mediate Report attached hereto.Thereafter, the General Counsel andVulcan filed exceptions to the Intermediate Report and supportingbriefs, and Respondents filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings,conclusions,and recommendations to the extent consistent herewith.1Hereinafter referred to as Respondent International.2Hereinafter referred to as Respondent Local.3Hereinafter referred to as Vulcan137 NLRB No. 9.